On Rehearing.
LAND, J.
[4] Our learned Brother below, in a well-considered opinion, decided *975the case in favor of the plaintiff on the ground that the attempt of the board of commissioners to apply the entire proceeds of the bonds to the reclamation and drainage of subdivisions 1 and 2 was illegal. There was nothiug in the proposition submitted to the property taxpayers indicating that the entire proceeds of the tax would be devoted to the drainage and reclamation of said subdivisions. The board of commissioners, on the advice of their engineer, undertook to reclaim subdivisions 1 and 2 with the proceeds of the bonds, and let out contracts for the purpose. The proposed work will consume the entire proceeds of the bond issue voted by the taxpayers. The result is that the seven other subdivisions of the drainage district will receive no benefit from the taxes voted and levied to pay the interest on said bonds and their -principal at maturity. The five commissioners and the plaintiff constituted the entire electorate of the drainage district, and the former own lands in subdivisions 1 and 2, and the latter owns lands in subdivision 4. Plaintiff very naturally complains of taxation for the exclusive benefit of a small section of the district and finds no consolation in the suggestion that, hereafter, the electors' residing in subdivisions -1 and 2 may be magnanimous enough to vote taxes and bonds for the reclamation of his subdivision. The judge a quo pointed out that the -action of the commissioners in ■the premises was in violation of the provisions of Act No. 305 of 1908, providing for .the creation of subdivisions of drainage districts, for undertaking, prosecuting, and maintaining special drainage works within such subdivisions, and for the manner of raising revenues, etc. That statute draws a clear line of distinction between general drainage work within the district and special drainage work within a subdivision, and between general drainage taxation and special taxation for the benefit of subdistricts.
In the case at bar we have the anomaly of a subdistriet supported by general taxation. We do not think that the lawmakers ever contemplated that an entire drainage district should be taxed for'the reclamation of one or more of its subdivisions.
Plaintiff does not complain that his lands will not be benefited by a general drainage system, and therefore the De Gravelle Case, 104 La. 703, 29 South. 302, and other cases on the same line, are not in point. Plaintiff’s complaint is that his lands are taxed for the special benefit of lands in other subdivisions of the district. If the district cannot be drained under some general plan, then resort should be had to Act No. 305 of 1908.
[3] The tax of 5 mills and the acreage tax of 25 cents per acre exhausted the powers of taxation vested in the board of commissioners under article 281 of the Constitution, as amended in 1908. See Joint Resolution, Act No. 300 of 190S, p. 450. The first election on the proposition to incur debt and to issue bonds was held in August, 1910. Article 281 was further amended at the November election in 1910, so as to raise the ad valorem tax limitation to 10 mills, and the acreage tax limitation to 50 cents per acre. The article was further amended so as to authorize the issue of drainage bonds where levees and pumps are required, upon a petition of not less than a majority in acreage of the property taxpayers, resident and nonresident, in the area to be affected; provided that acreage taxes for all purposes shall not exceed $3.50 per acre.
It is conceded that the Bayou Sale District cannot be drained without the use of pumps and levees and the expenditure of very large sums of money. The bond issue of $150,000 is hardly sufficient to drain the comparatively high lands in subdivisions 1 and 2. The work in these subdivisions will not benefit the other seven unless provision *977is made for the drainage of the whole area. Whether such provision will ever be made will depend on the future action of a majority in acreage of the property taxpayers of the district.
The constitutional amendment of 1910 contemplates that the question of drainage where pumps and levees are required should be determined by -a majority of the property taxpayers as above stated. This organic law was in force when the second election on the question of a bond issue was held in the Bayou Sale Drainage District.
All laws in conflict with the provisions of the constitutional amendment of 1910 were repealed and abrogated from the date of its adoption and promulgation. It follows that, quoad lands requiring pumps and levees for drainage, prior laws authorizing the imposition of taxes and local assessments were repealed. In the case at bar no vested rights were disturbed, as no bonds had been issued.
Judgment affirmed.